Citation Nr: 0519803	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  02-18 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 
 
2.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapters 35.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active duty service from September 1974 until 
September 1979.  He died on August [redacted], 1999.  The appellant is 
the widow of the veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 2000 
rating decision of the VA Regional Office (RO) in 
Philadelphia, Pennsylvania that denied service connection for 
the cause of the veteran's death and Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.  The appellant 
expressed dissatisfaction with this rating determination in a 
timely notice of disagreement, and has perfected an appeal to 
the Board.

The appellant was afforded a personal hearing in December 
2003 before the undersigned Member of the Board sitting at 
Philadelphia, Pennsylvania.  A Veterans Benefits Counselor 
assisted the appellant at the hearing.  The transcript is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The appellant contends that the veteran died from disability 
of service onset.  

The record reflects that in correspondence to the RO dated in 
August 2000, the appellant stated that prior to his death, 
the veteran had been prescribed multiple medications, and had 
been a patient at the Conestone Clinic.  She also contended 
that the veteran's sister was a registered nurse, and 
appeared to indicate that her sister-in-law was aware of his 
medical problems during his lifetime.  The record does not 
contain any clinical records of the veteran's reported 
treatment after discharge from service.  In view of such, the 
appellant should be contacted and asked to provide the names 
and addresses of all of the veteran's medical providers since 
discharge from service in 1979, to include the Conestone 
Clinic, and authorization to retrieve such information.  VA 
has a duty to request records of treatment.  38 U.S.C.A. 
§ 5103A(b) (West 2002 & Supp. 2005).  Additionally, she 
should be invited to solicit a statement from the veteran's 
sister as to any medical problems she had knowledge of since 
active duty.  

Additionally, the Board points out that during the pendency 
of this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005) was enacted.  The 
VCAA requires VA to advise claimants what evidence is needed 
to substantiate a claim, what evidence the claimant is 
responsible for obtaining, and what evidence VA will obtain 
on their behalf.  VA has also undertaken to advise claimants 
of the need to submit relevant evidence in their possession.  
38 C.F.R. § 3.159(b) (2004).  VA's duties to provide this 
notice are generally not met unless VA can point to a 
specific document in the claims folder.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
appellant has not received the specific required notice in 
this instance.



Accordingly, this matter is REMANDED for the following 
actions:

1.  A letter should be sent to the 
appellant explaining the evidence 
needed to substantiate her claims, and 
informing her of which portion of the 
information and evidence is to be 
provided by her, and what part, if any, 
VA will attempt to obtain on her 
behalf.  She should be advised to 
submit relevant evidence in her 
possession, if any.

2.  The appellant should be requested 
to provide names and addresses with 
authorization to retrieve records from 
any private or VA provider(s) from whom 
the veteran received treatment for any 
disability after discharge from 
service, to include the Conestone 
Clinic.  If a response is received, the 
information should be requested, if not 
already of record.

3.  The appellant should be contacted 
and invited to solicit a statement from 
the veteran's sister as to any medical 
problems she had knowledge of after he 
left active duty service.  

4.  After ensuring that the above-
requested development is complete, the 
RO should readjudicate the issues of 
service connection for the cause of the 
veteran's death and eligibility for 
Dependents' Educational Assistance 
under 38 U.S.C. Chapter 35.  If the 
benefits sought remain denied, the 
appellant should be issued a 
supplemental statement of the case.  
The case should then be returned to the 
Board if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



